Title: From Thomas Jefferson to Henry Dearborn, 5 November 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to General Dearborne  
                     
                     Nov. 5. 08.
                  
                  I inclose you a charge by mr Hanson against Capt Smith & Lieutenants Davis & Dobbins of the militia, as having become members of an organized company, calling themselves the Tar-company, avowing their object to be the tarring & feathering citizens of some description. altho in ordinary cases the animadversions of the law may be properly relied on to prevent what is unlawful, yet with those clothed with authority from the Executive, & being a part of the Executive other preventatives are expedient. these officers should be warned that the Executive cannot tamely look on & see it’s officers threaten to become the violators instead of the protectors of the rights of our citizens. I presume however that all that is necessary will be that their commanding officer (General Mason) finding the fact true, should give them a private admonition, either written or verbal as he pleases, to withdraw themselves from the illegal association. at the same time I would rather it should be stated to Genl. Mason only ‘that information has been recieved Etc.’ without naming mr Hanson as the informer. my reason is that some disagreeable feuds have arisen at the Navy yard which I would rather allay than foment. no proof will be necessary to be calld. for, because if the officers disavow the fact, it will be a proof they have that sense of propriety to which only an admonition would be intended to bring them. I salute you with constant affection.
               